On Motion for Rehearing
Our opinion is challenged by motion for rehearing filed by the defendants (appellants). They claim we did not accurately state their contentions. In addition to what was said as to the theory of defendants, the opinion should have stated their further contention that plaintiff had ample room to pass behind the truck; or, that he could have slackened the speed of his motorcycle and have stopped it before colliding. Accordingly, the paragraph of our opinion dealing with the theory of the defendants, and objected to for the omission pointed out, will be amended to read as follows: "Under point two, the defendant urge that the evidence requires the conclusion that the plaintiff was guilty of contributory negligence and therefore could not recover. This contention is based upon the theory that the plaintiff was traveling at an excessive rate of speed in approaching the intersection, and upon the further contention that he had ample room to have passed either in front or behind the truck or could have turned to his right into Wellesley Avenue; or, that he could have slackened his speed and stopped his motorcycle, and have thus avoided the collision." Otherwise the opinion will stand as written.
The amendment made causes no change in the result. The issue of contributory negligence was resolved against defendants in all particulars by the jury and substantial evidence supports its findings.
The motion for a rehearing will be denied. And it is so ordered.
BRICE, C.J., and SADLER, McGHEE, and COMPTON, JJ., concur. *Page 12